Title: Caspar Wistar to Thomas Jefferson, 20 May 1817
From: Wistar, Caspar
To: Jefferson, Thomas


          
            
              My Dear Sir
              Philada
May 20th 1817—
            
            Since I have understood the oppressive extent of your Correspondence, I have felt the greatest reluctance at addressing at addressing a letter to you; but the long interval has become painful to my self, & I am delighted with an opportunity of reviving your recollection of me. Inclosed is an account of the publication of Dr Franklin’s letters & some small specimens of them. I believe this publication will evince that the writer was fairly entitled, not only to all the reputation he enjoyed, but a great  deal more; & for the excellence of his heart as well as the clearness of his head. Dr Priestley informed me that he spent with Dr Franklin several hours of the last day which the Doctor passed in England. They were principally occupied in reading news Papers which had just arrived from America, & contained the first accounts of the Battle of Lexington. Franklin Several times shed tears,  Said that the contest would be very bloody, & he should not live to See the end of it, but that his Country men would be successful. When this publication is read our great Countryman will be judged by what he really said, & thought, & did, & will need no Vindication. You see there are other Subjects not political treated in these letters; I indulge the hope of Seeing you again, & when I have that pleasure Shall certainly not forget to enquire of you respecting some of them. I regret that I did not attempt 20 years ago to collect materials for forming a description of the life & manners of Franklin, as they were before the Commencement of the revolution. It could have been done done then very easily, 20 years. from the accounts of his associates; but the opportunity has passed away—It ought to be remembered that he embraced every proper opportunity occasion of being merry.
            I believe that he was fond of the pleasures of the table. An old Lady whose husband was one of his intimate friends, & had a very florid face, enquired of the Doctor how he preserved his face of Such a proper colour—“Madam, when my irons grow too hot, I draw them out of the fire,” was the reply—
            When Dr Stewart passed through Philada I took the liberty of Sending by him the New Map  of Mellish which I did not then know you had Seen. You can make a very good use of two copies & I beg your acceptance of it—
            Please to assure Mrs Randolph & the rest of your family of my  grateful recollection of them & believe me with Sincerity & affection
            
              your obliged friend
              C. Wistar
            
          
          
          
            P.S. We are about commencing the publication of another volume of the A P. Transactions  and hope for a Communication from you.
          
        